OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 19, 1968.
The referee sustained certain charges of misconduct, including, inter alia: conversion of escrow funds; failure to maintain proper escrow account records which resulted in checks being returned for insufficient funds; and failure to co-operate with the Grievance Committee in its investigation of the above charges. Certain other charges of misconduct were not sustained by the referee.
The petitioner has moved to confirm in part and disaffirm in part the referee’s report and the respondent has submitted an affidavit in opposition to said motion asking *278the court to disaffirm in part and confirm in part said report.
After reviewing all of the evidence we are in full agreement with the findings of the referee. The respondent is guilty of the afore-mentioned charges of misconduct. The petitioner’s motion is granted to the extent that it seeks confirmation of that part of the referee’s report which sustains the above-mentioned charges and is otherwise denied. The respondent’s cross application is denied to the extent that it seeks to disaffirm the report as to the charges which were sustained and is otherwise granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and hereby is, disbarred from the further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law effective forthwith.
Mollen, P. J., Damiani, Titone, Lazer and Rubin, JJ., concur.